UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
IN RE:

Frank Occhipinti                                               Chapter 13
                                                               18-22690-SHL

                                          Debtor.
-----------------------------------------------------------X

                                                    ORDER

        WHEREAS, the above captioned bankruptcy case filed by Frank Occhipinti (the

“Debtor”) was the subject of a confirmation hearing held most recently on August 18, 2021, and

        WHEREAS, at said confirmation hearing, the Debtor was represented by Victoria R.

Lehning, Esq., associated with the Law Office of Linda M. Tirelli, Esq., (collectively

“Counsel”), and the Office of the Chapter 13 Trustee Krista Preuss appeared by and through

Dennis Jose, Esq., (collectively the “Trustee”), and

        WHEREAS, the most recent proposed Chapter 13 Plan filed as docket no 54 (the “Plan”)

states within section 3.1 that post-petition mortgage payments amounting to $4,300.00 are to be

made monthly to secured creditor PNC Bank as identified by claim no 6 (the “Secured

Creditor”), and

        WHEREAS, all versions of ‘Schedule J’ of the Bankruptcy Petition filed in this case,

including the most recent ‘Schedule J’ filed as docket No. 43, states within section ‘4’ that the

Debtor has an expense of $4,300.00 per month in housing including mortgage expenses, and

        WHEREAS, despite the representations within the Plan and all versions of ‘Schedule J’

regarding mortgage payments, during deliberations held at the confirmation hearing on August

18, 2021, Counsel having represented that post-petition mortgage payments are not being paid to

any party and that they are being retained by the Debtor, it is hereby

                                                        1
       ORDERED, that within fourteen (14) days of the entry of this Order, the Debtor is

directed to remit all post-petition mortgage payments being held by the Debtor or the Debtor’s

agents to the Secured Creditor as identified by claim no 6, or on the alternative, it is

       ORDERED, that within fourteen (14) days of the entry of this Order the Debtor is

directed to remit all monies constituting post-petition mortgage payments held by the Debtor or

the Debtor’s agents to the office of the Chapter 13 Trustee as said funds are disposable income to

the Debtor to the extent they were not remitted to the Secured Creditor, and it is further

       ORDERED, that within fourteen (14) days of the entry of this Order, the Debtor shall file

on the docket of this case, an affidavit of compliance with proof of remission of the above

payment(s), and it is further

       ORDERED, that to the extent that there is no indication of compliance by the Debtor to

this Order, the Chapter 13 Trustee shall appraise the Court and seek an expedited hearing in this

case to address this issue.



       DATED: August 19, 2021                            /s/ Sean H. Lane
       White Plains, New York                            United States Bankruptcy Judge




                                                  2
